IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

JEFFREY PETER DATTO, Ph.D.,

 

Plaintiff,
Vv.
JURY PRALDEMANDED___
| BY_hye pc |
THE FLORIDA ATLANTIC
UNIVERSITY BOARD OF TRUSTEES, _.. MAR 3
JOHN DOES 1.5, R30 2020
Defendants. ANGELA E. NOBLE
/ SB Ores, DIST CT.

 

 

 

COMPLAINT

I, Jeffrey P. Datto, Ph.D., Plaintiff in the above styled cause, sue the Defendant The
Florida Atlantic University Board of Trustees (““FAU-BOT”) and John Does 1-5.

This action is filed under 2 federal laws: Title II and Title V of the Americans with
Disabilities Act, 42 U.S.C. 1201 et seq., (“ADA”), the Rehabilitation Act of 1973 § 504, 29
U.S.C.A. § 794 (“Rehab Act”), and the Rehab Act anti-retaliation regulation, 34 CFR. §
100.7(e). In support of this complaint and demand for jury trial, Plaintiff avers, under the

penalty of perjury, as follows:

Parties
1. Plaintiff, Jeffrey P. Datto, Ph.D. (“Plaintiff or “Datto”), is a competent adult over 18

who resides in Hialeah, Florida.
Defendant, FAU-BOT, has a college of medicine located at 777 Glades Road Boca
Raton, FL 33431, and is a public instrumentality of the State of Florida with the power to
sue and be sued. Fla. Stat. s. 1001.72(1).

Defendants, John Does’ 1-5, are unidentified individuals making
retaliatory/disctiminatory decisions on behalf of the Florida. Atlantic University Charles

E. Schmidt College of Medicine (“FAU”).
Jurisdiction and Venue

Plaintiff brings this complaint under 2 federal laws: the ADA and the Rehab Act.

This Court has jurisdiction due to federal claims under the ADA and Rehab Act.

Facts
Plaintiff was a former MD PhD student on full scholarship at Thomas Jefferson
University (“TJU”), a sister Association of American Medical Colleges (“AAMC”)
medical school of FAU, who was dismissed 3 days prior to graduation. |
At that time, he was on a significant amount of medication to treat bipolar disorder,
which contributed to a severe learning and thinking disability that resulted in his
dismissal.
Plaintiff had a continual span of taking psychiatric medications from 5/21/2003 through
summer 2006, so for over 3 years.
He was prescribed during this time period: Serzone, Paxil, Abilify, Klonopin, Neurontin,
Geodon, Ambien, Effexor, Xenadrine, Depakote, Rameron, Wellbutrin, Zyprexa, Zoloft,

Lithium, Inderal, and Topomax.
10.

11.

12.

13.

14.

15.

16.

17.

18.

19.

The combination of medications he was taking together for the longest amount of time
over those 3+ years was Lithium, Zyprexa, and Zoloft.

That combination of medications made him sleep 12+ hours a day, gain a lot of weight,
have a significant tremor, and, in conjunction with an underlying mental illness, caused
significant impairments in his learning, thinking, and processing speed of information
compared to the general population.

Although there was an agreement in place to reinstate the Plaintiff at TTU once he was
medically cleared to return, TJU went back on that agreement.

Plaintiff engaged in lengthy litigation pro se against TJU, claiming violation of the ADA
and Rehab Acts.

That litigation ended in a substantial ‘settlement, for which the amount and conditions
were proposed by the Magistrate Judge Elizabeth T. Hey and were accepted by both
parties.

Judge Hey stated to Plaintiff several times that the settlement she proposed was fair and
he could use the money and reestablish himself elsewhere.

She also told Plaintiff that he was not allowed to discuss that settlement with anyone
before having to make his decision to sign it or not.

After settling that lawsuit, Plaintiff went through considerable steps to again be a
qualified applicant to medical school.

He received a score of 32 upon retaking AAMC’S Medical College Admission Test
(“MCAT”), since a recent score within the past 3 years was needed.

This MCAT score of 32 met/exceeded the qualifications of those who matriculated at

FAU whose average score Plaintiff believes was a 31.
20.

21.

22.

23.

24.

25,

26.

27.

28.

Plaintiff's undergraduate GPA from Johns Hopkins University was a 3.82, which
exceeded the qualifications at FAU for the students they matriculate.

Plaintiff has significant research experience, clinical experience, community service, and
volunteer work of which the quality and quantity meets/exceeds the expectations for
those whom FAU matriculates.

Plaintiff has gotten 10 letters of recommendation from prestigious faculty, staff, students
and members of the community, which meets the qualifications for the students that FAU
matriculates. .

The Plaintiff meets/exceeds all the qualifications needed for admission to FAU.

In the matter with TJU, TJU claimed through their lawyers and experts that because of
the seriousness of the disability bipolar disorder, and Plaintiff's lack of insight into
having this disability, Plaintiff would not be able to be successful as a medical student
and future clinician.

FAU is influenced by the actions of TJU and also likely perceive Plaintiff to have the
disability bipolar disorder or some other serious mental illness disability that prevented
his completion of medical school at TJU.

In summer of 2015, Plaintiff applied to FAU through the American Medical College
Application Service (““AMCAS”).

Although he did not want to disclose this information, Plaintiff was required to explain
the institutional action taken against him at TJU.

Thus, he had to disclose the diagnosis of bipolar disorder in his personal statement in this

initial application.
29.

30.

31.

32.

33.

34.

35.

36.

37.

After receiving Plaintiff's AMCAS application, FAU then sent Plaintiff their personal
secondary application, which required payment of an additional fee.

Plaintiff filled out FAU’s secondary application, paid the second required fee to FAU,
and submitted to FAU their respective application.

Following successful completion of this required application process, FAU denied
Plaintiffs application.

Being a small sized class, Plaintiff believes their review of his application also involved a
google search of Plaintiff's name, and on the first page of the search they found out about
Plaintiff s litigation against TJU under the ADA and Rehab Act.

Although FAU was not willing to provide Plaintiff any feedback, another state medical
school, University of Central Florida (“UCF”), provided feedback.

UCF specifically said to Plaintiff, “You do not need to prove anything to us. You were
one of ~425 to receive an interview of just over 5,100. As you continue to display your
medical motivation and humanism via volunteering you should one day receive the
reward you deserve.”

Plaintiff followed through with. this feedback, performed additional meaningful
volunteering, shadowing, and community service, and reapplied to the medical schools he
was most interested in attending and believed he had the best chance of matriculation,
which included FAU.

However, Plaintiff was rejected again by FAU with no specific reasons why.

Plaintiff is a home owner with two daughters, a 2 1/2-year-old and a 1-year-old, and has

been a member of this South Florida community in good standing for the past 9 years.
38.

39.

40.

41.

42.

43.

44,

45.

46.

Plaintiff is willing to do whatever is wanted from him to have an opportunity to complete
his medical education at FAU.
Recently, Plaintiff has tried again to communicate with General Counsel of FAU to find
out the reason for his denials and if there is anything he can do to overcome the issues
they had with his applications.
They have not responded to his inquiry.

COUNT I- ADA- TITLE II - DISPARATE TREATMENT

Datto vs. FAU-BOT and John Does 1-5

Plaintiff brings forth this claim pursuant to Title II of the ADA.
Title II of the ADA, 42 U.S.C. §§ 12131-12165, legislates against various forms of
discrimination by a public entity. A “public entity,” in turn, is defined, in relevant part,
as “any department, agency, special purpose district, or other instrumentality of a State or
States or local government.” 42 U.S.C.A § 12131(1)(B).
FAU-BOT is a public instrumentality of the State of Florida with the power to sue and be
sued. Fla. Stat. s. 1001.72(1).
Under Title If of the ADA, “no qualified individual with a disability shall, by reason of
such disability, be excluded from participation in or be denied the benefits of the services,
programs, or activities of a public entity, or be subjected to discrimination by any such
entity.” 42 U.S.C.A § 12132.
Plaintiff is a qualified individual whose denial to FAU was due to discrimination on the
basis of a disability.

His dismissal from TJU was held against him, which was due to a disability.
47.

48.

49.

50.

51.

52.

53.

54.

55.

56.

The combination of medications he was on at that time made him sleep 12+ hours a day,
have a significant tremor, gain a lot of weight, and, in conjunction with an underlying
mental illness, caused significant impairments in his learning, thinking, and processing
speed of information compared to the general population.

Plaintiff has several medical reports substantiating this fact.

Plaintiff received a substantial settlement from TJU because of this violation of the ADA.
FAU should not be allowed to perform the same discriminatory act, holding against him a
dismissal due to a disability, without penalty. |

Plaintiff is able to perform the essential functions of a medical student.

Prior to being prescribed excessive medications to treat an episode of bipolar disorder,
Plaintiff was performing well as a medical student.

Prior to being prescribed excessive medications to treat an episode of bipolar disorder,
Plaintiff never failed any tests.

Plaintiff passed all his medical licensing exams, USMLE Step 1, USMLE step 2 Clinical
Skills (CS), and USMLE step 2 Clinical Knowledge (CK) on his first attempt.

“The United States Medical Licensing Examination ® (USMLE®) is a three-step
examination for medical licensure in the U.S. The USMLE assesses a physician's ability
to apply knowledge, concepts, and principles, and to demonstrate fundamental patient-
centered skills, that are important in health and disease and that constitute the basis of
safe and effective patient care.” ( https://www.usmle.org/).

Plaintiff also received several honors and excellent grades in his clinical years as a

medical student, which document his ability to perform the essential functions of a
57.

58.

59.

60.

61.

62.

63.

medical student, as well as receiving several letters of recommendation from medical
preceptors in support of his residency applications.

By passing USMLE Step 1, Step 2 CS, and Step 2 CK, Plaintiff has demonstrated he can
perform the essential functions of a medical student. |

Additionally, he passed USMLE Step 1 while medication free, with a score higher than
the TJU and national averages (it likely would have been higher than FAU’s average, but
FAU’s medical school was not in existence at this time).

Plaintiff furthermore matched in a transitional year internship and a separate anesthesia
residency program, which though he never got to start also demonstrate that he is able to
perform the essential functions of a medical student.

Moreover, by being accepted for these jobs to be an incoming physician at 2 separate
hospitals, after an interview and thorough review of his record, these hospitals clearly
believed Plaintiff could perform not only the essential functions of a medical student, but
also the essential functions of a physician working for them.

Plaintiff was also 1 of 4 students in the country to be awarded a prestigious NIH F30
grant that not only paid towards his tuition and research expenses, but also provided him
a stipend salary while both a graduate and medical student.

Plaintiff has the disability bipolar disorder or a variant thereof that meets all the criteria
for being Bipolar except that his manic / hypomanic episodes maybe a result of lithium
withdrawal syndrome / the permanent effect of chronic prolonged intermittent hypoxia.
When Plaintiff is in the depressive phase of his illness, he is substantially limited in his

ability to learn, think, and concentrate.
64.

65.

66.

67.

68.

69.

70.

71.

72.

73.

Also, when Plaintiff is severely depressed, he sleeps excessively and it is difficult for him
to get out of bed.

Also, when Plaintiff is severely depressed, he is substantially limited in his interactions
with others because he does not want to be around others when in this state, and because
since this state affects his thinking and concentration it is ‘difficult for him to hold a
conversation.

When Plaintiff is in the hypomanic/manic phase of his disability, he sleeps only 2 hours a
night, and when he wakes up he is not tired and full of energy.

In this state, he is unable to concentrate on what people are saying to him and his
thoughts are racing and jumping from | idea to the next.

In this state, he is easily distracted, which substantially limits his interactions with others. |
Before realizing he had this illness, he would get very irritable and frustrated with people
who were doing things which were improper.

Now, with the realization of things that trigger the episodes and through reflection of
what he has learned through a significant amount of past treatment and life experience, he
has been able to better manage his disability.

Additionally, he has relied on Christianity and says the Lord’s Prayer daily, which has
helped him control his disability.

He also takes vitamins, supplements, and fish oil, which likely help as well.

Additionally, he takes baths at night, exercises, uses the sauna, and does other stress
relieving activities to help ensure his sleep is maintained at an appropriate amount, which

helps prevent slipping into a manic/depressive episode.
74.

75,

76.

77.

78.

79.

80.

81.

However, he still has recurring episodes, especially when he is placed in a very stressful
position that he is not adequately prepared for.
Plaintiff will agree to any treatment (which includes pharmaceutical treatment if deemed
necessary) and monitoring, if he is given an opportunity to complete his medical
education at FAU.
It is likely FAU’s perception that he will continue to have problems due to the disability
bipolar disorder, as this was the perception of their sister AAMC medical school TJU,
and thus he is not a qualified applicant.
Additionally, they do not want to take someone into their class knowing that he has
bipolar disorder and that they would need to accommodate him throughout his stay there.
Due to the aforementioned facts, FAU-BOT is a covered entity under the Act and has
violated Plaintiffs rights by discriminating against him based upon a disability in their
denial of his medical school applications.
This violation of Title II of the ADA has resulted in a significant delay in Plaintiffs
career as a physician scientist, loss of wages, loss of reputation, emotional distress, and
financial losses due to application associated costs.

COUNT II - Rehab Act — DISPARATE TREATMENT

Datto vs. FAU-BOT

Plaintiff brings forth this claim pursuant to the Rehab Act.
Under the Rehab Act, “[n]o otherwise qualified individual with a disability in the United
States, as defined in section 705(20) of this title, shall, solely by reason of her or his

disability, be excluded from the participation in, be denied the benefits of, or be subjected

10
82.

83.

84.

85.

86.

87.

88.

89,

to discrimination under any program or activity receiving Federal financial assistance...”
29 U.S.C. § 794(a).

FAU-BOT is a “program or activity” under the Rehab Act because it is a corporation that
federal assistance is extended to as a whole. 29 U.S.C. § 794(b)(3)(A)Q).

FAU-BOT is also a “program or activity” under the Rehab Act because they administrate
a University. 29 U.S.C. § 794(b)(2){A).

F AU-BOT, as a whole, receives-Federal financial assistance from federal grants through
the National Institutes of Health, Department of Defense, and other federal funding
sources.

The remainder of the allegations in support of this claim is the same as the disparate
treatment ADA claim ({J 45-78) and Plaintiff incorporates them herein by this reference.
This violation of the Rehab Act has resulted in a significant delay in Plaintiff's career as a:
physician scientist, loss of wages, loss of reputation, emotional distress, and financial
losses due to application associated costs.

COUNT II - AMERICANS WITH DISABILITIES ACT- TITLE I
FAILURE TO ACCOMMODATE A DISABILITY

Datto vs. FAU-BOT
FAU-BOT is a public instrumentality of the State of Florida with the power to sue and be
sued. Fla. Stat. s. 1001.72(1).
As for failing to accommodate this disability, the Plaintiff is a qualified applicant who
has a mental illness disability that, when not under control, substantially limits his ability
to think, learn, sleep, and interact with other people.
He also has been diagnosed with bipolar disorder and with a severe learning and thinking

disability while on the medications to treat bipolar disorder.

11
90.

91.

92.

93.

94.

95,

96.

97.

98.

He also has an educational record of having the disability bipolar disorder.
Plaintiff requested the ability to be interviewed to be able to present to them his medical
reports establishing that a disability affected his performance at the end of medical school
and address any other concerns they have of him and why he currently still wants to
attend their medical school.
Plaintiff was denied this request.
FAU-BOT also has not been willing to engage in any interactive process with Plaintiff to
discuss what would be reasonable accommodations that would enable some kind of
pathway that would allow him an opportunity based on merit to enroll at FAU.
This violation of Title II of the ADA has resulted in a significant delay in Plaintiff's
career as a physician scientist, loss of wages, loss of reputation, emotional distress, and
financial losses due to application associated costs.
COUNT Iv — Rehab Act - FAILURE TO ACCOMMODATE A DISABILITY

Datto vs. FAU-BOT
Plaintiff brings forth this claim pursuant to the Rehab Act.
FAU-BOT is a “program or activity” under the Rehab Act because it is a corporation that
assistance is extended to as a whole. 29 U.S.C. § 794(b)(3)(A)(i).
FAU-BOT is also a “program or activity” under the Rehab Act because FAU-BOT
administrates a University. 29 U.S.C. § 794(b)(2)(A).
FAU-BOT, as a whole, receives Federal financial assistance from federal grants through
the National Institutes of Health, Department of Defense, and other federal funding

sources.

12
99.

100.

101.

102.

103.

104.

105.

106.

107.

The remainder of the allegations in support of this claim is the same as the ADA failure
to accommodate claim (9 88-93) and Plaintiff incorporates them herein by this
reference.
This violation of Rehab Act has resulted in a significant delay in Plaintiff's career as a
physician scientist, loss of wages, loss of reputation, emotional distress, and financial
losses due to application associated costs.

COUNT V —- AMERICANS WITH DISABILITIES ACT — TITLE V

Datto vs. FAU-BOT and John Does 1-5

Plaintiff brings forth this claim pursuant to Title V of the ADA.
Title V of the ADA states that “trijo person shall discriminate against any individual
because such individual has opposed any act or practice made unlawful by this chapter or
because such individual made a charge, testified, assisted, or participated in any manner
in an investigation, proceeding, or hearing under this chapter.” 42 U.S.C. § 12203(a).
Plaintiff opposed discrimination made unlawfully against him by this chapter by filing a
claim in federal court under the ADA and Rehab Act against TJU’s School of Medicine.
TJU is a sister AAMC medical school of FAU.
FAU-BOT is forever refusing Plaintiff admission to FAU because he sued TJU.
Plaintiff was forced to disclose the events that happened at TJU that resulted in his
dismissal in his AMCAS application.
These events are very controversial and drew attention to his application, and thus FAU,
as part of holistic review, most likely performed a google search of Plaintiff's name and
on the first page of that search found out about Plaintiff's lawsuit against TJU under the

ADA and Rehab Act.

13
108.

109.

110.

111.

112.

113.

114.

Alternatively, if the holistic review of his first application was denied for a non-
discriminatory/non-retaliatory reason, the need to demonstrate more medical motivation
and humanism via additional volunteering as pointed out to him by UCF’s school of
medicine, Plaintiff fixed this deficit from his initial application.

He then sent a clarifying letter disclosing his past litigation against TJU and his
application was denied again without any specific explanation why.

John Does 1 through 5 are unidentified persons responsible for deciding and enforcing
the retaliatory acts of FAU.

FAU-BOT and John Does 1 through 5 are retaliating against Plaintiff in their denial of
his applications to their medical school and refusal to offer any reasonable
accommodations that will help him overcome this denial decision due to his disability.
This violation has resulted in a significant delay in Plaintiff's career as a physician
scientist, loss of wages, loss of reputation, emotional distress, and financial losses due to

application associated costs.

COUNT VI- Rehab Act ANTI-RETALIATION

Datto vs. FAU-BOT

Plaintiff brings forth this action pursuant to the Rehabilitation Act anti-retaliation
regulation, 29 U.S.C. § 794(a) (codifying Section 504).

The Rehabilitation Act's anti-retaliation regulation, which incorporates the anti-retaliation
provision of Title VI of the Civil Rights Act, provides that "[nJo recipient or other person
shall intimidate, threaten, coerce, or discriminate against any individual for the purposes

of interfering with any right or privilege secured by [the Act], or because he has made a

14
115.

116.

117.

118.

119.

complaint, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing ..." 34 C.F.R. § 100.7(e).

FAU-BOT is a recipient of federal funds.

FAU-BOT, as a whole, receives Federal financial assistance from federal grants through
the National Institutes of Health, Department of Defense, and other federal funding
sources.

The remainder of the allegations in support of this claim is the same as the ADA
retaliation claim ({{{[ 103-111) and Plaintiff incorporates them herein by this reference.
This violation of the Rehab Act has resulted in a significant delay in Plaintiff's career as a
physician ‘scientist, loss of wages, loss of reputation, emotional distress, and financial

losses due to application associated costs.

Prayer for Relief
WHEREFORE, Plaintiff, Jeffrey Peter Datto, Ph.D., requests judgment in his favor and
against FAU-BOT (All Counts) and John Does 1-5 (Counts I & V) for damages for the
maximal amount allowed by the ADA and Rehab Act, back pay, front pay, compensatory
damages, including, but not limited to, damages for mental anguish, loss of dignity,
application costs, and any other intangible injuries, punitive damages, reasonable attorney
fees, litigation expenses and costs, injunctive relief which would allow Plaintiff to have
an opportunity based on merit to complete his medical education at FAU, and Plaintiff
also requests any other relief; including additional injunctive relief, that this Court deems

appropriate.

15
Respectfully Submitted,

Date

! Datto, Ph.D.
Pro Se Plaintiff

3352 w 98" pl
Hialeah, FL 33018
(786) 593-1271
JPDatto@gmail.com

Date: 3/26/2020

 

16
ULL Uy teeengg el pepe fEE Ee PCE fe tT

pe
Ly

 

w 19

ssw
Lule fl 3°

3

Jett

 

a
<x oO
a 7
Ln) %
dl rT a
ote Nae
oug oz LO=
uEeene As
apaocs FFE
c

93401

4020

 

 

FAST Brie OOOO OhsT bTOe2

ll |

Ecsite ety oe Bee Teta Prey) 1 Sle)

 

REL eC enehSEE oh el be ep relia]

FAST bT92 OOOO OFT bToe

eC
tA? oS
a
38
Sys =
=A
Sg uM Y
spe =
eS © =F GQ
Sal ] x
—= +4 S
s a

 

:
